Citation Nr: 0824066	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
pulmonary disability, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in pertinent 
part, denied entitlement to service connection for the above 
condition.  

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the St. Petersburg RO.  A 
transcript of the hearing is of record.

The Board granted the veteran's motion to advance his case on 
the docket in June 2008.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a lung disability was denied in an unappealed July 1970 
rating decision.

2.  The evidence received since the July 1970 decision is not 
cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's current pulmonary disability, chronic 
obstructive pulmonary disease (COPD), was caused, at least in 
part, by exposure to coal dust in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for a pulmonary disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  A pulmonary disease, COPD, was incurred in service.  
38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran.  

Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

Reopening

The veteran was denied entitlement to service connection for 
a lung disability in a July 1970 unappealed rating decision.  
The RO determined that the evidence of record did not 
establish that the veteran had been diagnosed with a chronic 
disability of the lung.  

The subsequently received evidence includes records of 
private treatment diagnosing chronic obstructive pulmonary 
disorder (COPD) and emphysema.  In addition, the veteran has 
submitted a July 2007 statement from his physician stating 
that it is likely that his history of exposure to asbestos 
and coal dust during service played a significant role in his 
lung disease.  This evidence of a current chronic pulmonary 
disorder and a nexus to active duty service is clearly new 
and material and reopening of the claim is in order. 


Merits

The first element of a successful claim for service 
connection is well established in that the veteran has been 
diagnosed as having current COPD, confirmed by diagnostic 
testing.  

The element of an in-service injury is also established.  
Service department records show that the veteran served 
aboard the USS Eelctra as storekeeper.  He has testified that 
his duties involved the handling of coal with resultant 
exposure to coal dust.  Internet sources and statements from 
a fellow service member support the veteran's history.

There is also competent medical evidence linking the current 
pulmonary disease to the in-service coal dust exposure.  In 
February 2007, Lakshmi Menezes, M.D., reported that he had 
been treating the veteran since November 2006.  He reported 
information from the veteran's history, physical examination 
and diagnostic tests.  

It was noted that the veteran had severe COPD.  His history 
of exposure to coal dust during service, and a "several 
year" history of smoking were also noted.  He had received 
treatment for fibrosis in 1962 and recent testing had 
confirmed interstitial fibrosis.  Based on the history and 
findings, Dr. Menezes concluded that it was likely that the 
exposure to coal had played a significant role in the 
veteran's lung disease.

While there is a 1990 opinion from another physician 
attributing at least some of the veteran's disability to 
heavy smoking, that opinion did not consider the coal dust 
exposure, or foreclose the possibility that some part of the 
current pulmonary disease was related to causes other than 
smoking.  That opinion also acknowledged a history of 
bronchiectasis in addition to bronchitis.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the criteria for the grant of service connection 
for a pulmonary disease diagnosed as COPD have been met.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a pulmonary disability 
is reopened.

Entitlement to service connection for pulmonary disease is 
granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


